      Case 2:19-cv-02621-KJM-DB Document 51 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    CARMEL GARCIA; M.Y. AND L.Y.,                    No. 2:19-cv-2621 KJM DB
      minors by and through their guardian ad
11    litem VANESSA RUIZ; L.Y., a minor by
      and through his guardian ad litem
12    FRANCISCA URIOSTEGUI,                            ORDER
13                       Plaintiffs,
14           v.
15    YUBA COUNTY SHERIFF’S
      DEPARTMENT; YUBA COUNTY
16    SHERIFF’S DEPUTIES DOES 1-5; CITY
      OF VACAVILLE; and VACAVILLE
17    POLICE OFFICER DOES 6-10,,
18                       Defendants.
19

20          On April 16, 2021, defendants filed a motion to compel and award sanctions. (ECF No.

21   37.) On May 2, 2021, plaintiffs filed an ex parte application to file a late response. (ECF No.

22   39.) On July 30, 2021, this matter came before the undersigned pursuant to Local Rule 302(c)(1)

23   for hearing of defendant’s motion to compel. Attorney Fulvio Cajina appeared via Zoom on

24   behalf of the plaintiffs. Attorney Henry Bernstein appeared via Zoom on behalf of the

25   defendants. Oral argument was heard and the motion was taken under submission.

26   ////

27   ////

28   ////
                                                       1
     Case 2:19-cv-02621-KJM-DB Document 51 Filed 08/02/21 Page 2 of 2


 1             Upon consideration of the arguments on file and those made at the hearing, and for the
 2   reasons set forth on the record at that hearing, IT IS HEREBY ORDERED that:
 3             1. Plaintiffs’ May 2, 2021 ex parte application (ECF No. 39) is granted;
 4             2. Defendants’ April 16, 2021 motion to compel (ECF No. 37) is granted 1 ; and
 5             3. Within twenty-one days of the date of this order plaintiffs’ counsel shall pay
 6   defendants $2,200 in sanctions.2
 7   Dated: August 2, 2021
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22   DLB:6
     DB/orders/orders.civil/garcia2621.oah.073021
23

24

25

26   1 At the July 30, 2021 hearing defense counsel stated that plaintiffs had produced the discovery at
27   issue on July 28, 2021. Therefore, the undersigned need not set a deadline for production.

28   2   This cost shall be paid solely by plaintiffs’ counsel and not passed along to plaintiffs.
                                                           2
